PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Williams, et al.
Application No. 15/336,580
Filed: October 27, 2016
Attorney Docket No. 101525.0086P            
:
:
:                        DECISION ON PETITION
:
:

	
This is a decision on the petition under 37 CFR 1.137(a), filed January 31, 2022, to revive the above-identified application. This is also a decision on the concurrently filed Petition under 37 CFR 1.182 Expedited Consideration.
 
As petitioner has provided the requisite $210.00 fee, the petition for expedited consideration is
GRANTED.
 
The petition under 37 CFR 1.137(a) is GRANTED. 

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed January 28, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on September 29, 2021. The Office mailed a Notice of Abandonment on November 30, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

This matter is being referred to the Technology Center Art Unit 1778 for review of the response filed January 31, 2022.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621. 


/DEBRA WYATT/Paralegal Specialist, OPET